     Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 1 of 44 Page ID #1




                              IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF ILLINOIS


IN RE CIDs ISSUED BY UNITED STATES
ATTORNEY’S OFFICE

                  PETITION TO SET ASIDE CIVIL INVESTIGATIVE DEMANDS

           Now comes General Medicine, P.C., a Michigan corporation (“General Medicine”), by

undersigned counsel, and for its Petition to set aside certain Civil Investigative Demands

(“CIDs”), pursuant to 31 U.S.C. § 3733(j)(2), states as follows:

                                                     I
                                              THE CURRENT CIDS

           A. The Purpose of This Petition

           1.       General Medicine is in the business of providing post-acute care facilities with

Post-Hospitalists1 (physicians and nurse practitioners) that specialize in the near-daily

monitoring and care of post-acute patients by providing care exclusively for patients in nursing

homes, skilled nursing, rehabilitation, assisted living, and other long-term care facilities (who are

typically high-risk and medically complex), thereby reducing overall health care costs by

reducing the number of rehospitalizations and emergency room visits and, at the same time,

improving patient care.

           2.       The U.S. Attorney’s Office for the Southern District of Illinois (“USAO”) has

been investigating General Medicine for possible violations of the False Claims Act for at least

six (6) years, since 2015.

           3.       General Medicine learned on July 17, 2020 that North Carolina State Veterans

Home, one of the nursing facilities for which General Medicine provides healthcare services,

1
    See, https://en.wikipedia.org/wiki/Post-hospitalist [Ex. 24]

                                                             1
13797053.1
    Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 2 of 44 Page ID #2




including a medical director, physicians and nurse practitioners, was served with a CID issued by

the USAO on July 17, 2020. A copy of this CID is attached as Exhibit 1.

         4.       The CID consists of six (6) interrogatories:

    1         Identify by name the General Medicine practitioners who have provided medical
              services to residents in your facility at any time during the past 12 months.

    2         Have you received any complaints (whether formal or informal) about General
              Medicine, or a General Medicine practitioner during the past 12 months? If so,
              please answer the following questions for each complaint:
                      a. Who made the complaint?
                      b. When was the complaint made?
                      c. How was the complaint made?
                      d. What was the nature of the complaint?
                      e. How was the complaint resolved?

    3         Are resident medications regularly reviewed for dosage, discontinuation, and/or
              contraindication? If so, please answer the following questions:
                      a. Who performs the review?
                      b. How is the review performed?
                      c. How frequently is the review performed?
                      d. How is the review documented?
                      e. What role, if any, do General Medicine Practitioners have in the
                          review?

    4         Are resident care plans2 regularly reviewed? If so, please answer the following:
                       a. Who performs the review?
                       b. How is the review performed?
                       c. How frequently is the review performed?
                       d. How is the review documented?
                       e. What role, if any do General Medicine practitioners have in the review?

    5         Do you have any concerns about General Medicine or any specific General
              Medicine practitioners, including any concerns about the frequency of visits, the
              quality of care being provided, the time spent with residents, or anything else?

    6         Please identify by name and phone number at least one person who either (a)
2
  As phrased, this interrogatory is misleading because the “resident care plan” or “nursing care plan” prepared by the
nursing facility is very different from the Care Plan Review/Medicare Cert-Recert performed by General Medicine,
which certifies the necessity for various services for the patient by documenting the reasons, medical conditions,
orders, patient needs that support the Medicare Cert-Recert ( which must be signed by the physician) for Part A
services, and other Medicare services such as hospice, physical therapy, wound care, occupational therapy, speech
therapy, dietary including swallowing evaluations. The facility’s “resident care plan” contains nursing interventions,
created by nurses for the different purpose of implementing orders written by the physician. For example, providing
Ensure for nutrition deficit, encouraging fluids for diagnosis of dehydration, etc.

                                                          2
13797053.1
     Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 3 of 44 Page ID #3




                 prepared your responses to these questions; or (b) is knowledgeable about your
                 responses to these questions and can be contacted about them, if necessary.



           5.       The first page of the CID contains the following statement:

             “This Civil Investigative Demand is issued pursuant to the False Claims Act, 31
             U.S.C. §§ 3729-3733, in the course of a False Claims Act investigation to
             determine whether there is or has been a violation of 31 U.S.C. § 3729. The
             False Claims Act investigation concerns General Medicine, P.C. providers and
             allegations that false claims were submitted to the Federal Medicare program
             and state Medicaid programs by upcoding claims for services, billing for
             services not rendered, and billing for services not medically necessary.”
           6.       Similar CIDs have also been served on other nursing facilities served by General

Medicine, although the exact number served with this CID is unknown to General Medicine.

           7.       At least one facility served with this CID has interpreted the language of the CID

to mean General Medicine is being investigated criminally, rather than civilly.

           B. The Injury to General Medicine and its Patients

           8.       General Medicine now petitions the Court to set aside the CIDs3 issued to the

facilities because they (1) fail to comply with § 3733’s specificity requirements; (2) do not seek

information reasonably relevant to an investigation and/or seek information already in possession

of the USAO; (3) are overbroad and harassing; (4) were issued in bad faith; and, (5) it would be

an abuse of process to enforce the CIDs.

           9.       31 USC § 3733(a)(2)(C) requires that written interrogatories be set forth with

specificity. As set forth herein, at least interrogatories 2 and 5 lack any notion of specificity that

could be reasonably related to a False Claims Act investigation.

           10.      In addition, interrogatories 2 and 5 do not request information that could be

reasonably relevant to a False Claims Act investigation. See, e.g, United States v. Fla. Azalea


3
    A CID is a form of administrative subpoena. United States v. Markwood, 48 F.3d 969, 975 (6th Cir. 1995).

                                                          3
13797053.1
     Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 4 of 44 Page ID #4




Specialists, 19 F.3d 620, 623 (11th Cir. 1994)(“As a general rule, an administrative subpoena

should be enforced if the inquiry is within the authority of the agency, the demand is not too

indefinite, and the information sought is reasonably relevant.”); see also, United States v.

Markwood, 48 F.3d 969, 977 (6th Cir. 1995), quoting United States v. Morton Salt, 338 U.S.

632, 652-53 (1950)(“The gist of the protection is ... that the disclosure shall not be

unreasonable.”).        Here, the CID seeks general information about which General Medicine

practitioners practiced out of the facility, whether any complaints about General Medicine have

been lodged, and whether the facility holds any concerns about General Medicine.             These

amorphous requests cannot, in any way, be reasonably relevant to a False Claims Act

investigation, since none seek information the USAO reasonably believes exists. In particular,

interrogatories 2 and 5, by their very wording, evince the USAO’s fishing expedition into

General Medicine’s business practices upon the unparticularized hopes on finding something

wrong.

           11.      Interrogatories 3 and 4 appear4 to ask whether Care Plan Reviews (“CPRs”) and

Monthly Medication Reviews (“MMRs”) are performed at the facility and under what

circumstances. This information regarding CPRs and MMRs has already been provided by

General Medicine to the USAO. As detailed below, General Medicine has already provided all

General Medicine billing records and a substantial amount of information regarding CPRs and

MMRs. These are interrogatories and General Medicine and the facility should not have to

produce materials that are already in the USAO’s possession. Markwood, 48 F,3d at 980.

           12.      Additionally, the CIDs are overbroad and harassing. Fla. Azalea Specialists, 19

F.3d at 623; see also, United States v. Golden Valley Electric, 689 F.3d 1108, 1113 (9th Cir.

2012). Against the extensive historical backdrop set forth herein, interrogatories 2 and 5 vaguely
4
    See footnote 2 above.

                                                   4
13797053.1
  Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 5 of 44 Page ID #5




seek information plainly not reasonably relevant to a False Claims Act investigation evidences at

least one of the USAO’s true purposes for issuance: to harass General Medicine and cause harm

to its business. The CID’s solicitation of “complaints” or “concerns” it has no reasonable belief

exists demonstrates that the USAO will stop at nothing to disrupt General Medicine’s business

practices. General Medicine continues to lose facilities as the result of these CIDs.

        13.    As set forth herein, the CIDs were issued in bad faith, since they were issued for

an improper purpose, including to harass and harm General Medicine and to cause General

Medicine to settle a collateral dispute. In re Administrative Subpoena, 289 F.3d 843, 846 (6th

Cir. 2001), quoting United States v. Powell, 379 U.S. 48, 58 (1964)(“[A] court’s process is

abused only if the subpoena is issued for an improper purpose, such as to harass [an

investigation’s target] or to put pressure on him to settle a collateral dispute, or for any other

purpose reflecting on the good faith of the particular investigation.”)(Brackets in original).

General Medicine bears the burden of demonstrating institutional bad faith. United States v.

LaSalle Nat’l Bank, 437 U.S. 298, 314-16 (1978). The instant CIDs were not issued in a

vacuum; instead, they were issued after years and years of General Medicine’s cooperation with

the USAO and with full knowledge that issuance would harm General Medicine’s business. And

rather than being a specific request for information reasonably relevant to a False Claims Act

investigation, the CID sought broad, opinion-based responses that could never be relevant to a

legitimate investigation.

        14.    Where the CID is woefully defective, seeks irrelevant information, was issued in

bad faith to harass and harm General Medicine, enforcement of the CID would constitute an

abuse of process. United States v. Witmer, 835 F.Supp. 208, 221 (M.D. Penn. 1993), quoting

SEC v. Wheeling—Pittsburgh Steel Corp., 648 F.2d 118, 125 (3rd Cir. 1981)(When discussing



                                                 5
13797053.1
  Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 6 of 44 Page ID #6




the framework for evaluating whether to enforce a CID, the court stated, “In other words, the

court must determine whether the court’s process would or would not be abused by

enforcement.”).

        15.    General Medicine has previously made the USAO aware that prior CIDs served

on some of General Medicine’s facilities had a detrimental effect upon General Medicine’s

business relationship with those facilities and its employees who have served those facilities,

including the ending of those business relationships and employment relationships, and also had

a detrimental effect on the elderly patients General Medicine serves, especially during the current

Covid-19 pandemic.

        16.    As is discussed further below, General Medicine endeavored to be completely

transparent and has fully cooperated with the USAO in its investigation and has offered to

provide any information needed in the investigation, emphasizing the detrimental effect the CIDs

have on these business and patient relationships and on the elderly patients themselves.

        17.    During the six (6) year period this investigation has been conducted by the U.S.

Attorney’s office, approximately 83% of the facilities served by General Medicine have ended

their business relationship with General Medicine and General Medicine has lost over 70% of its

staff. Prior to this investigation General Medicine had a less than 6% attrition rate per year.

        18.    Recently, a facility served by General Medicine ended its business relationship

with General Medicine after being served with a similar CID, citing “ongoing legal proceedings”

as the reason for terminating its business relationship with General Medicine. The only “ongoing

legal proceedings” regarding General Medicine and this facility was the CID and this ongoing

federal investigation.




                                                  6
13797053.1
  Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 7 of 44 Page ID #7




        C. General Medicine Has Standing

        19.      General Medicine has not found a reported case which addresses the issue of

whether or not the target of an investigation has standing under 31 U.S.C. § 3733(j)(2) to petition

the Court for relief from a CID issued to a third-party, so brings this petition based upon a good-

faith basis for extension of the law based on the principle of Article III standing in that General

Medicine has been, and is being, injured in fact, the injury is fairly traceable to the Investigation

and use of CIDs, and the injury is likely to be redressed by a favorable judicial decision.

        20.      General Medicine recognizes that involvement of the Court in an investigation

being conducted by the Government is unusual and atypical. However, as explained herein, the

injury and disruption to the business of General Medicine and its ability to serve its elderly

patients has been so profound that protection by the Court is necessary. General Medicine has no

other means by which it can obtain relief from the injury resulting from the USAO’s

Investigation.

        21.      While General Medicine is not technically the party on whom the CID was

served, the bulk of the information sought by the CIDs will have to be obtained from General

Medicine and its employees who serve as Medical Directors, physicians and nurse practitioners,

so that the CID is in effect directed, at least in relevant part, to General Medicine. The Medical

Director provided by General Medicine is a key member of the administrative team for the

nursing home(s) who received the CID and the person who will likely be asked to respond to the

CID or provide the information needed to respond to the CID. See Ex. 25, CMS Manual System,

Medical Director Guidance.

        22.      For example, the facility would have to obtain the information sought in

interrogatories 1, 3, and 4 from General Medicine in order to answer those interrogatories.



                                                 7
13797053.1
     Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 8 of 44 Page ID #8




           D. The CIDs to the Facilities are Unnecessary and Irrelevant.

           23.     Until recently, the Investigation has focused on General Medicine’s performances

of CPRs and MMRs on the clients it serves.5 General Medicine has never disputed that it

performs CPRs and MMRs, and bills for those services, which are routinely paid and approved

by CMS and other insurance plans.              General Medicine has provided records which show that

information and the identity of all the practitioners who provide those services and has provided

the USAO with numerous documents explaining these services and why they are performed and

included legal and regulatory citations. General Medicine also made thousands of favorable audit

and Administrative Law Judge decisions available to the USAO. There is no need for the USAO

to seek that same readily available information from the facilities.

           24.     Interrogatories 2 and 5 are the definition of a “fishing expedition” on the part of

the USAO. After six (6) years of investigating General Medicine, rather than narrowing its

investigation, the USAO now casts the broadest net possible by asking the facility whether it has

“received any complaints” (interrogatory 2) during the past 12 months and if the facility has “any

concerns about General Medicine” (interrogatory 5).

           25.     These extremely broad interrogatories, 2 and 5, are not relevant to the

investigation which, according to the U.S. Attorney’s Office, is focused on the performance of

CPRs and MMRs by General Medicine.

           26.     For example, “any complaints” or “any concerns” would include complaints a

doctor or nurse practitioner is hard to reach, difficult to work with, grumpy, or any other ordinary

complaint in the medical workplace, none of which rise to the level of a False Claims Act

violation.
5
    These CIDs appear to have expanded the Investigation to “any complaints” and “any concerns.”

                                                         8
13797053.1
  Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 9 of 44 Page ID #9




        27.    General Medicine seeks the Court’s assistance in ending the use of unnecessary

CIDs directed to the facilities to obtain information that either can easily be obtained from

General Medicine or is not relevant to the scope of the investigation.

        E. The USAO has been investigating General Medicine under the False Claims Act
           for approximately six (6) years.

        28.    General Medicine is a Michigan corporation that was formed in 1983 by Dr.

Thomas Prose, with its main offices in Novi, Michigan.

        29.    General Medicine has been advised by the U.S. Department of Justice Office of

the United States Attorney for the Southern District of Illinois (“USAO”), that it is conducting a

False Claims Act (31 U.S.C §§ 3729-3733) Investigation (“Investigation”) to determine whether

there is, or has been, a violation of 31 U.S.C § 3729 by General Medicine.

        30.    While the exact date the Investigation began is not known, each of the CIDs

issued by the USAO in this Investigation bears the USA-SDIL file number “2015V00591”,

suggesting this Investigation may have begun sometime during the year 2015.

        31.    If the date 2015 is correct, the Investigation is currently still ongoing,

approximately six (6) years after it began, with no apparent end in sight considering these recent

CIDs.

        F. General Medicine has fully cooperated with the investigation.

        32.    General Medicine has received four (4) Civil Investigative Demands (“CID”)

from the USAO beginning in November 2017, as follows:

               a.      CID #1 – November 6, 2017: The USAO made a demand for “complete
               claims or billing history for all claims or billing history for all claims submitted to
               any government or private insurance program”…“for the period January 1, 2008
               to the present.” (Ex. 2) General Medicine complied with this demand and
               produced the requested information to the USAO on December 11, 2017,
               consisting of claims spreadsheets (along with a Claim Entity List and the Headers
               Description) for all General Medicine claims available on the software program in

                                                 9
13797053.1
Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 10 of 44 Page ID #10




             use by General Medicine at that time; the remainder of the information was sent
             to the USAO soon thereafter. This information provided to the USAO included all
             claims submitted by General Medicine from and after January 1, 2008 and
             consisted of over 700,000 claims.
             b.      CID #2 – June 5, 2018: The USAO made a demand for “all e-mails,
             incoming and outgoing between and among any of the following persons:” (12
             employees listed) “for the period January 1, 2012 to the present.” (Ex. 3) General
             Medicine complied with this demand and produced the requested information to
             the USAO on July 19, 2018 consisting of 63,732 un-redacted e-mails, including
             privileged attorney-client communications. Following General Medicine’s
             management review of these 63,732 un-redacted e-mails, General Medicine is
             unaware of any e-mails indicating any violation of the False Claims Act; In fact
             the emails demonstrate an unwavering commitment to following all applicable
             laws.
             c.      CID #3 – October 15, 2018: The USAO made a demand for “your
             complete medical records, including but not limited to, admission/readmission
             notes, monthly medication reconciliation notes, care plan review notes, annual
             wellness visit notes, Medicare certification/recertification notes, Physician
             Quality Reporting System forms, assessments, progress notes, orders,
             prescriptions, and any other notes related to encounters, for the following
             patients:” (70 patients listed) “for the period January 1, 2010 to the present.” (Ex.
             4) In response to a letter from General Medicine’s counsel, USAO withdrew this
             CID in response to a letter from General Medicine’s counsel sent October 26,
             2018 (Exs. 5, 11);
             d.      CID #4 – February 4, 2019: The USAO made a demand for “your
             complete medical records, including but not limited to, admission/readmission
             notes, monthly medication reconciliation notes, care plan review notes, annual
             wellness visit notes, Medicare certification/recertification notes, Physician
             Quality Reporting System forms, assessments, progress notes, orders,
             prescriptions, and any other notes related to encounters, for the following patient
             encounters:” (100 patients listed) “for the period January 1, 2013 to the present.”
             (Ex. 6)

             Fifty of these requests were for pre-EHR (electronic health records) documents
             which were kept at the various facilities in hard copy form. Fifty requests were for
             EHR records which could be easily and quickly produced by General Medicine.
             General Medicine offered to send employees to the facilities to retrieve the non-
             EHR records, or, in the alternative, produce 50 additional EHR records,
             whichever the USAO preferred. The USAO indicated General Medicine only
             needed to produce the 50 EHR records it had requested. The USAO then,


                                              10
13797053.1
Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 11 of 44 Page ID #11




              unnecessarily, served CIDs on the facilities for the non-EHR records, despite the
              fact the USAO had been advised of the seriously detrimental effect the CIDs were
              having on the relationship between General Medicine and its facilities and
              patients.

        33.   In addition to the foregoing, General Medicine, endeavoring to be completely

transparent, has voluntarily provided the USAO with a large amount of additional documents and

information not requested by the USAO, including:

              a.     The General Medicine Compliance File: This is a digital file maintained
              by General Medicine for the purpose of documenting compliance issues and its
              proactive response to those issues. This digital file consists of almost 13,000
              pages. This file was voluntarily produced to the USAO, without demand and with
              no redactions of privileged attorney client communication, on January 25, 2018;
              b.     Employee Training Records: These are records of training provided to
              employees of General Medicine regarding compliance issues. These records were
              voluntarily produced to the USAO, without demand, on January 25, 2018. These
              records were preceded by a letter to the USAO on December 21, 2017 (Ex. 7)
              explaining that employee training is an important part of the General Medicine
              Internal Compliance Program and includes specific instruction in four risk areas
              identified in the OIG guidance (Coding and Billing; Reasonable and necessary
              medical services; Proper documentation; and Improper inducements, kick-backs,
              and self-referrals). General Medicine uses CMS WBT training courses for the
              annual training of all of its employees;
              c.     Unfettered Access to General Medicine’s Billing Staff: When General
              Medicine learned the USAO was contacting former General Medicine billing
              staff, General Medicine invited the USAO to come to General Medicine’s offices
              in Novi, Michigan and interview the billing staff without counsel present. General
              Medicine even arranged for a long-time former billing person to present herself
              for an interview. During the interviews, the USAO asked to interview two
              management employees and were permitted to do so, without counsel present.




                                               11
13797053.1
Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 12 of 44 Page ID #12




              21.    Physician’s Patient Encounter Records at Particular Nursing Home:
              Dr. Greene is an employee of General Medicine who was assigned to see
              residents at Mar-Ka nursing home. When it was learned that Mar-Ka nursing
              home did not have any of the patient encounter records for this physician for a
              period of time (although surprisingly the nursing home had General Medicine
              Nurse Practitioner records for the same time period, which were sent to the
              nursing home in the same file as the physician encounter records), General
              Medicine voluntarily, and without demand, provided the USAO with those patient
              encounter records that were missing from the nursing home;
              d.     A Letter of Explanation with Additional Documentation (4-23-18): On
              April 23, 2018, the USAO was provided with a 24-page letter of explanation of
              various issues and additional documentation not requested by the USAO. (Ex. 8);
              e.     A Letter of Explanation with Additional Documentation (7-19-18): On
              July 19, 2018, the USAO was provided with a 23-page letter of explanation of
              various issues and 226 pages of additional documentation not requested by the
              USAO. (Ex. 9);
              f.     A Letter of Explanation with Additional Documentation (11-13-18):
              On November 13, 2018, the USAO was provided with an 11-page letter of
              explanation of various issues and additional documentation not requested by the
              USAO. (Ex. 28).
              g.     An Offer to round with or shadow General Medicine clinicians:
              General Medicine has offered the permit representatives of the USAO to round
              with or shadow General Medicine clinicians and observe first-hand how they
              perform their duties. This would be similar to the rounding or shadowing by OIG
              attorneys during a prior investigation, explained herein. The USAO has not yet
              accepted this standing offer.

        34.   In addition, as part of its ongoing Investigation the USAO has:

              a.     Tracked the vehicle of a General Medicine Nurse Practitioner from June 2,
              2017 through July 7, 2017, using a tracking device;



                                              12
13797053.1
    Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 13 of 44 Page ID #13




                 b.       Tracked the vehicle of a General Medicine Physician from August 4, 2017
                 through September 8, 2017, using a tracking device;
                 c.       Obtained surveillance video from several nursing care facilities where
                 General Medicine employees provide services;
                 d.       Obtained copies of medical records of residents from several nursing care
                 facilities where General Medicine employees provide services.

         35.     The USAO has never asserted that General Medicine has not been completely

cooperative or that General Medicine’s production of documents and information has been

incomplete.

                                                        II
               THE PREVIOUS GENERAL MEDICINE FALSE CLAIMS CASE

         36.     General Medicine was previously investigated in a False Claim Act qui tam action

with the Office of the U.S. Attorney for the Eastern District of Michigan which began in 2002

         37.     The lengthy investigation in that case involved several FBI subpoenas and the

production of many thousands of pages of documents by General Medicine, including about 46

banker boxes of documents.

         38.     Ultimately, that extensive, thorough and lengthy qui tam investigation found –

                 •        No upcoding;
                 •        No billing for services not rendered;
                 •        No billing for services not medically necessary; and
                 •        No unbundling;
                 •        No indication that CPRs6 and MMRs7 were medically unnecessary, illegal,
                          or “worthless.”


6
  “CPR” is a “Care Plan Review” is performed monthly by a physician or nurse in a face-to-face encounter with the
patient for a number of reasons explained below, including a determination of whether to certify the need for the
patient to remain in the long-term care facility and receive Medicare Part A, B and D services.
7
  “MMR” is a “Monthly Medication Review/ Reconciliation/Reorder” which is performed by a physician or nurse
practitioner for a number of reasons explained below, including a review of all medications prior to ordering the
patient’s medications from the pharmacy.



                                                       13
13797053.1
Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 14 of 44 Page ID #14




        39.   The only violation the USAO for the Eastern District of Michigan found was

General Medicine had not obtained individual provider numbers for its nurse practitioners in a

timely manner. However, General Medicine had obtained provider numbers for its nurse

practitioners several years before it became aware of the False Claim Act investigation in 2005.

The USAO asserted that these numbers should have been obtained earlier than they were.

        40.   From 2010 through the present, General Medicine has been the subject of

approximately 5,000 Medicare audits.

        41.   Pursuant to a 2009 Corporate Integrity Agreement entered into with the

Government, Annual Audits were conducted from 2010- 2014 and accepted each year, with

General Medicine being found fully compliant.

        42.   In 2011, federal OIG attorneys performed a site visit at a General Medicine

facility:

              a.      Nine out of the ten clinicians (90%) interviewed during the 2011 OIG

              attorney site visit are included in the 70 patients listed in the CID of October 15,

              2018;

              b.      Twenty of the 43 CID facilities (43%) represented in the CID of October

              15, 2018 are covered by the nine clinicians interviewed by the OIG attorneys in

              2011;

              c.      In 2011 the OIG attorneys interviewed 44% of all clinicians;

              d.      The OIG attorneys interviewed clinicians and managers, including Dr.

              Prose, without legal counsel, or anyone else including managers, present. The

              OIG attorneys were able to ask anything without interference from anyone, and

              are believed to have inquired about correct coding, medical necessity, and billing



                                                14
13797053.1
Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 15 of 44 Page ID #15




              only for services rendered, and practice patterns, which would include CPRs and

              MMRs.

              e.      During the OIG site visit, OIG attorneys rounded or followed along with a

              General Medicine physician and observed his evaluations, examinations,

              documentation and other procedures utilized when examining, treating,

              documenting, and coding or billing for the services. They offered no criticism or

              suggested modifications to his professional services and billing.

              f.      The OIG did not render any findings of lack of training or billing for

              medically unnecessary services, upcoding, unbundling, or billing for services not

              rendered.

              g.      The OIG attorneys did not suggest that MMRs or CPRs were medically

              unnecessary, illegal, unbundled, or “worthless.”

              h.      The OIG proposed additional steps, which General Medicine immediately

              implemented and confirmed in writing to the OIG. The additional steps included

              referencing HHS/OIG/CMS in training compliance, adding “Compliance is

              important to us” stickers to name badges, Stark and Anti-kickback training

              provided to Sales staff, General Medicine was added to OIG email distribution

              list, and the CIA is included in employee manual and inservices.


General Medicine has about a 99.98% success rate in appeals before Administrative Law Judges

for decades, including several recent ALJ decisions.




                                               15
13797053.1
Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 16 of 44 Page ID #16




                                                 III
             THE ISSUES CURRENTLY BEING INVESTIGATED BY THE USAO

        A. General Medicine’s efforts to understand the scope of the investigation and the
           issues being investigated.

        43.     Various letters sent on behalf of General Medicine to the USAO, which are

attached, demonstrate repeated efforts by General Medicine to determine and understand the

specific issues being investigated by the USAO and to thereby to be completely transparent and

provide the USAO with useful information and explanations regarding those issues for the

purpose of resolving this matter.

        44.     Each of the CIDs issued to General Medicine by the USAO (Exs. 2, 3, 4, 6)

contains the same general boilerplate language to describe the scope of the investigation:


         “The False Claims Act investigation concerns General Medicine, P.C providers
        and allegations that false claims were submitted to the Federal Medicare
        program by upcoding claims for services, billing for services not rendered, and/or
        billing for services not medically necessary.”

        45.     The word “or” is not included in the CID February 4, 2019 (Ex. 6), likely in

response to General Medicine’s assertion in its October 26, 2018 letter (Ex. 5) that the use of the

word “or” indicated the possibility that only one or two, but not all, of the issues identified in the

CID were being investigated.

        46.     The boilerplate language used by the USAO in the CIDs was too general and

broad to permit an understanding of the precise focus of the Investigation.

        47.     The various letters to the USAO, which are attached, demonstrate repeated

attempts by General Medicine to discover precisely what the USAO believed General Medicine

was doing, or failing to do, that would constitute a violation the False Claims Act so that General

Medicine could directly and meaningfully respond to those concerns.


                                                 16
13797053.1
Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 17 of 44 Page ID #17




        B. The USAO, for the first time in the twenty-three (23) years General Medicine
           has been performing CPRs and MMRs, challenges the legality of performing
           these encounters.

        48.    In its letter of November 5, 2018, about a year after General Medicine learned of

the Investigation, the USAO provided some insight to General Medicine regarding what it

believed General Medicine was doing that was not legal. (Ex. 10) There the USAO first

essentially repeated the general allegations from the CIDs –

        “We have reason to believe that General Medicine has knowingly up-coded
        claims for services rendered, submitted claims for services that were not
        rendered, unbundled services to artificially generate additional revenue, and
        billed federal insurers for services that were not medically necessary.”

        49.    In that same letter, the USAO then provided an explanation of the specific focus

of the Investigation that General Medicine had been seeking:

        “We are especially focused on the so-called “regulatory visits”, including the
        MMR and the CPR, which General Medicine has consistently billed (and
        continues to bill) as complex subsequent nursing home evaluation and
        management encounters (CPT 99310).”

        50.    Based upon the assertions in this letter, General Medicine believes the USAO’s

Investigation is focused on the legality of performing, and billing for, a CPR (Care Plan

Review) and an MMR (Monthly Medication Review/Reconciliation/Reorder), which are

explained and discussed in detail below.

        51.    In its November 5, 2018 letter, the USAO advised General Medicine:

        “We are aware of no regulation that requires each of those services to be
        provided to each nursing home resident every month, particularly when the
        residents are already being seen regularly by General Medicine practitioners and
        other medical providers for acute visits and other needs.” Ex. 10.




                                               17
13797053.1
Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 18 of 44 Page ID #18




        52.    The USAO then, without citation of any authority or legal basis, asserted:

        “The vast majority of these encounters appear to be medically unnecessary,
        duplicative of other services the patient is already receiving from other sources,
        and essentially worthless.” (Emphasis added)

        53.    With respect, the USAO is incorrect; the performance of the CPRs and MMRs is

legal, medically necessary for the care and well-being of the patient, improves the quality of

care, reduces the cost of health care to elderly patients and the USAO, and are far from

“worthless.”

        C. On March 30, 2020, the USAO sent a second letter outlining the purpose of its
           Investigation.

        54.    47. The UAOAO sent a second letter to counsel for General Medicine on March

30, 2020 addressing the purpose of its long Investigation, exposing a shift in the USAO’s

position.

        55.    48. The gist of this letter is the USAO believes “General practice of performing

monthly CPRs and MMR for all patients, and billing those encounters at the highest possible

CPT code violates the False Claims Act by knowingly presenting false claims for services that

are not medically necessary and/or upcoded.”

        D. This Investigation is the first time it has been suggested that CPRs and MMRs
           are “worthless” since General Medicine began performing them more than 23
           years ago.

        56.    There is no factual dispute as to whether General Medicine practitioners have

performed, and billed for, CPRs and MMRs for more than 23 years. There is no need to

investigate that factual issue. General Medicine admits its practitioners perform CPRs and

MMRs, as required by law. The sole issue involved is an issue of law regarding the legality and

appropriateness of performing a CPR and an MMR.




                                               18
13797053.1
Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 19 of 44 Page ID #19




        57.    General Medicine practitioners have performed thousands of CPRs and MRRs

during the past 23 years without any previous indication by anyone else these services are not

medically necessary, duplicative of other services, or “worthless.”

        58.    Despite a history of thousands of audits and Administrative Law Judge decisions,

this November 5, 2018 letter from the USAO is the first, and only, occasion any agency,

department, official, contractor of the Government has ever challenged the legality or

appropriateness of General Medicine performing, and billing for, a CPR or an MMR.

        59.    Although there have been audits which have challenged the coding of a particular

claim on a subjective basis, General Medicine has never had a single MMR or CPR claim denied

as not medically necessary or unbundled.

        60.    General Medicine has been performing these MMRs and CPRs in the same

manner and with the same frequency for the past 23 years.

        61.    Thousands of pre-payment audits and post-payment audits by numerous Medicare

contractors for those 23 years, from 1995 through the present, have included MMRs and CPRs.

        62.    In thousands of audits of MMRs and CPRs during those 23 years, General

Medicine has never had a MMR or CPR denied as non-billable or deemed medically unnecessary

or inappropriate or unbundled under Medicare regulations or “worthless.”

        63.    General Medicine has had approximately 1,509 favorable decisions regarding

CPRs and MMRs from Administrative Law Judges , including several recent Administrative

Law Judge decisions regarding CPRs and MMRs

        64.    General Medicine has never had an unfavorable ALJ decision denying CPRs or

MMRs as medically unnecessary, unbundled, duplicative, or a violation of the law or

“worthless.”



                                                19
13797053.1
Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 20 of 44 Page ID #20




        65.    ALJs have always approved CPRs and MMRs as services that are required by

Medicare.

        66.    In each instance where challenged claims have been heard by an ALJ, the claim

has been approved.

        67.    In 1996, prior to implementing the use of the standard Progress Note and

Definition Sheet, by General Medicine Clinicians, Dr. Thomas Prose (President of General

Medicine) sent a letter to the Department of Health & Human Services, Health Care Financing

Administration (HCFA), predecessor to Centers for Medicare and Medicare Services (CMS),

seeking guidance regarding the use of the form, which was approved by HCFA. (Ex. 21)

        68.    Later, in 2000, Dr. Prose again sought guidance from HCFA regarding use of the

Care Plan Review form, the use of which was approved by HCFA. (Ex. 22)

        69.    On December 14, 2018, counsel for General Medicine met with the USAO and

followed up with a lengthy letter from counsel dated December 21, 2018 further explaining to

USAO the legality, necessity and appropriateness of performing CPRs and MMRs. (Ex. 11)

                                            IV
                                  CARE PLAN REVIEWS (CPR)

        A. Federal Regulations and Medicare Guidance require recertification every 30
           days

        70.    As explained in further detail below, General Medicine practitioners (physicians

and nurse practitioners) provide services exclusively to residents/patients of skilled nursing

facilities (SNF) and nursing facilities (NF).

        71.    In order for the nursing facility to be paid for extended care services to the patient

and for the patient to remain in the long-term care facility, the physician/nurse practitioner must




                                                20
13797053.1
    Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 21 of 44 Page ID #21




sign a certificate every 30 days recertifying the continued need for nursing services for each

patient using a “Certification of Need for Extended Care Services/Post Acute” (“Certification”).

         72.     Section 40 of the “Medicare Guidance for Certification and Recertification for

Hospitals and Extended Care Services” provides, in part:

         “Payment for covered post-hospital extended care services may be made only if a
         physician (or, as discussed in §40.1 of this chapter, a physician extender8) makes
         the required certification, and, where the services are furnished over a period of
         time, the required recertification regarding the services rendered.”

         73.     Section 40.4 of that Medicare Guidance provides, in part:

         “The first recertification must be made no later than the 14th day of inpatient
         extended care services. A skilled nursing facility can, at its option, provide for the
         first recertification to be made earlier, or it can vary the timing of the first
         recertification within the 14-day period by diagnostic or clinical categories.
         Subsequent recertifications must be made at intervals not exceeding 30 days. Such
         recertifications may be made at shorter intervals as established by the utilization
         review committee and the skilled nursing facility.”

         74.     Recertification is not simply a matter of signing a form; rather, as stated in

Section 40.3 of Exhibit 14:

         “The recertification statement must contain an adequate written record of the
         reasons for the continued need for extended care services, the estimated time
         required for the patient to remain in the facility, and any plans, where appropriate,
         for home care. The recertification statement made by the physician does not have
         to include this entire statement if, for example, all of the required information is in
         fact included in the progress9.”

         75.     42 C.F.R. § 483.30(b) explains the importance of these reviews/visits:

         “The intent of this regulation is to have the physician take an active role in
         supervising the care of residents. This should not be a superficial visit, but should

8
 A Nurse Practitioner is included as a “physician extender.”
9
 “Progress” refers to the physician’s progress note, which is the medical documentation of the patient encounter.
General Medicine refers to this document as a “Care Plan Review.” The full title is Medical Director/Physician:
History/Physical Assessment and Care Plan Review / Medicare Certification/Recertification
/Medication Reconciliation

                                                         21
13797053.1
 Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 22 of 44 Page ID #22




           include an evaluation of the resident’s condition and a review of and decision
           about the continued appropriateness of the resident’s current medical regime. (Ex.
           1210)
           76.      Also, 42 C.F.R. § 483.30 explains: “’Must be seen’ means that the physician must

make actual face-to-face contact with the resident.” (Ex. 12)

           B. General Medicine complies with the certification/recertification requirements by
              performing monthly CPRs.

           77.       Upon information and belief, there are physicians who recertify nursing home

patients for continued care without actually seeing, examining and evaluating the patient or even

back date the recertification. General Medicine physicians and nurse practitioners are not

permitted to do this; as explained in the Employee Manual, they must see, examine and evaluate

the patient before completing the certification.

           78.      In order to meet the Government requirements for the recertification of extended

care patients and to ensure proper examination and evaluation of the patient, General Medicine

physicians and nurse practitioners must perform a monthly Care Plan Review (CPR) in order to

properly evaluated the patient and verify and document that patient’s actual need for further

nursing care services and all other Part A services, and all other Medicare services such as hospice,

physical therapy, wound care, occupational therapy, speech therapy, dietary prior to signing the

recertification.

           C. The General Medicine Employee Manual explains how to perform a CPR.

           79.      The General Medicine Employee Manual provides guidance to employees

regarding the proper performance CPRs in order to ensure compliance. (Ex. 13)

           80.      Section 5 of page 42 of the Employee Manual explains that the CPR is done

monthly and is counted as separate from acute-care visits. Section 5 explains the purpose of the


10
     The reference in the document to 483.40 should be to 483.30.

                                                          22
13797053.1
Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 23 of 44 Page ID #23




CPR and emphasizes that the physician/nurse practitioner must have face-to-face contact with

the patient in order to perform the CPR.

        D. General Medicine sought, and obtained, Government approval for CPRs.

        81.    In 1996, prior to implementing the use of the standard Progress Note and

Definition Sheet, by General Medicine Practitioners, Dr. Thomas Prose (President of General

Medicine) sent a letter to the Department of Health & Human Services, Health Care Financing

Administration (HCFA), predecessor to Centers for Medicare and Medicare Services (CMS),

seeking guidance regarding the use of the form, which was approved by HCFA. (Ex. 21)

        82.    Later, in 2000, Dr. Prose again sought guidance from HCFA regarding use of the

Care Plan Review form, the use of which was approved by HCFA. (Ex. 22)

        83.    The form used by General Medicine to complete the CPR was specifically

approved by several Administrative Law Judges. A representative instance of these decisions is

the decision by ALJ Lewis in Appeal No. 1-45171111. A copy of this decision is attached as

Exhibit 20. In his decision ALJ Lewis noted the following:

               a.      General Medicine performed evaluations utilizing checklist forms it has
               developed.
               b.      The checklist form is annotated extensively by the physician, showing a
               detailed history, a comprehensive examination and medical decision making of
               moderate to high complexity.
               c.      The form at issue in these claims is appropriate for identifying numerous
               conditions for each beneficiary, and any pertinent elements for each illness.
               d.      Each individual claim contains a three-page document entitled “Medical
               Director/Physician” History/Physical Assessment and Care Plan Review” for the
               respective dates of service at issue in each claim.
               e.      Each history and assessment document in each claim reflects the
               examination was performed on multiple body areas and/or organs, and includes a
               comprehensive/expanded examination as set forth above.
               f.      The appellant (General Medicine) has provided sufficient documentation
               to show that the evaluation and management services at issue were reasonable and
               necessary.
               g.      Having met the documentation requirements, the claims are fully
               medically reasonable and necessary


                                              23
13797053.1
Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 24 of 44 Page ID #24




        E. General Medicine refuses to sign the Certification without examining and fully
           evaluating the patient and properly documenting that encounter, because to do
           so would be improper and illegal.

        84.      The signing of the monthly Certificate without performing the CPR to verify the

actual need for further services has been recognized by OIG to be fraudulent.

        85.      The Office of the Inspector General issued a Special Fraud Alert in January

1999 (https://oig.hhs.gov/fraud/docs/alertsandbulletins/dme.htm) stating:

        “Improper Physician Certifications Foster Fraud. Unscrupulous suppliers and
        providers may steer physicians into signing or authorizing improper certifications
        of medical necessity. In some instances, the certification forms or statements are
        completed by DME suppliers or home health agencies and presented to the
        physician, who then signs the form without verifying the actual need for the items
        or services.” (Ex. 15, p. 4)

        And,

        “Physicians should also be aware that they are subject to substantial criminal,
        civil, and administrative penalties if they sign the certification knowing that the
        information relating to medical necessity is false, or with reckless disregard as to
        the truth of the information being submitted.” (Ex. 15, p. 1)

        86.      General Medicine refuses to engage in the practice described in paragraph 77

above, but instead requires compliance by its physicians and nurse practitioners, who must

actually examine and evaluate the patient before they verify and document the need for the

services provided by the nursing facility by performing the CPR before completing the

certification.




                                                24
13797053.1
 Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 25 of 44 Page ID #25




                                     V
            MONTHLY MEDICATION REVIEWS/RECONCILIATION/REORDER (MMR)

           A. MMRs are performed in order to review and renew the patient’s medication
              each month.

           87.      The General Medicine physician/nurse practitioner is required to review and

renew the medications by signing the physician order sheet for each skilled nursing facility

“SNF” or nursing facility “NF” patient on a monthly basis in order for the pharmacy to provide

those medications for the patient.

           88.      An MMR is medically necessary because it must be performed by General

Medicine Clinicians or the patient’s medication will not be renewed.

           89.      If the medication is not renewed, all treatment orders and all medications for the

patient would be discontinued.

           90.      Since November 28, 2017, PRN11 orders for psychotropic and antipsychotic

medications are required to be renewed every 14 days. 42 C.F.R. § 483.45(e).

           91.      In order to properly evaluate and renew a patient’s medications, General Medicine

performs a Monthly Medication Review/Reconciliation/Reorder (“MMR”).

           92.      The completion of the MMR provides necessary oversight of the patient’s

medications, a check and balance, to ensure the patient is receiving only the necessary,

therapeutically effective, proper medications and proper dose of each medication and to monitor

the nursing home staff for possible medication errors.

           93.      The Joint Commission is an independent, not-for-profit organization, accrediting

and certifying nearly 21,000 health care organizations and programs in the United States.




11
     From the Latin “pro re nata”, as needed.

                                                    25
13797053.1
Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 26 of 44 Page ID #26




        94.    According to the Joint Commission:

        “Medication reconciliation is the process of comparing a patient's medication
        orders to all of the medications that the patient has been taking. This
        reconciliation is done to avoid medication errors such as omissions, duplications,
        dosing errors, or drug interactions. It should be done at every transition of care in
        which new medications are ordered or existing orders are rewritten. Transitions in
        care include changes in setting, service, practitioner, or level of care. This process
        comprises five steps: (1) develop a list of current medications; (2) develop a list of
        medications to be prescribed; (3) compare the medications on the two lists; (4)
        make clinical decisions based on the comparison; and (5) communicate the new
        list to appropriate caregivers and to the patient.”

        [The Joint Commission. Medication Reconciliation. Sentinel Event Alert. 2006.
        http://www.jointcommission.org/SentinelEvents/SentinelEventAlert/sea_35.htm.]

        95.    As noted in the article “Systematic Review of the Prevalence of Medication Errors

Resulting in Hospitalization and Death of Nursing Home Residents”, The American Geriatrics

Society (2106):

        “Medication errors (MEs) result in preventable harm to nursing home (NH)
        residents and pose a significant financial burden.” (Ex. 23, p. 433)

        Medication-related events are common in the care of NH residents. MEs involved
        16% and 27% of residents. (Ex. 23, p. (439)

        “Adverse drug events (ADEs) in long-term care or nursing homes (NHs) occur at
        an estimated rate of 1.2-7.3 per 100 resident-months, with an annual cost of $7.6
        billion in the United States alone. (Ex. 23, p. 433)

        96.    MMRs help reduce the number of patient rehospitalizations, saving the

Government money; as explained in the Geriatrics Review Syllabus for July 2018 (Ex. 18, p. 3):

        “Five conditions account for most (78%) of these rehospitalizations: congestive
        heart failure, respiratory infection, sepsis, and electrolyte imbalances.
        Polypharmacy and a lack of thorough medication reconciliation have also been
        found to contribute to higher readmission rates, especially 1-7 days after
        discharge from an acute-care setting.” (Emphasis added).




                                                 26
13797053.1
Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 27 of 44 Page ID #27




        B. This is the first, and only, time the legality of performing an MMR has ever been
           questioned or characterized as “worthless”.

        97.    General Medicine has been performing MMRs for the past 23 years without any

indication from Medicare auditors, ALJs, the U.S. Attorney’s Office in the Eastern District

Michigan, OIG attorneys during their site visit, or any other Government department, agency,

official, contractor or anyone else that performance of an MMR is medically unnecessary,

unbundling, duplicative, in any a violation of the law, or “worthless”.

        C. General Medicine refuses to order or reorder a patient’s medicine without
           examining and evaluating the patient and the patient’s medications because to
           do so would be improper (malpractice) and illegal.

        98.    While isolated healthcare providers may be willing to sign off on the medications

each month without actually examining and evaluating the patient, General Medicine will not

reorder or certify that medications are appropriate and necessary for a patient without actually

examining and evaluating the patient’s current medical condition and medication needs.

Additionally, General Medicine clinicians review the MAR (medication administration record)

to determine whether the patient is receiving the medication as ordered including correct

medication, correct dose, and correct frequency. This is important to reduce medication errors,

which are very common in SNF/NFs.

        99.    One of the reasons for this monthly review of medications is the regulatory

requirement that nursing home patients’ medication regimens must be free of unnecessary drugs:

        (d) Unnecessary –drugs - General. Each resident's drug regimen must be free
        from unnecessary drugs. An unnecessary drug is any drug when–used -
        (1) In excessive dose (including duplicate drug therapy); or
        (2) For excessive duration; or
        (3) Without adequate monitoring; or
        (4) Without adequate indications for its use; or



                                                 27
13797053.1
Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 28 of 44 Page ID #28




        (5) In the presence of adverse consequences which indicate the dose should be
        reduced or discontinued; or
        (6) Any combinations of the reasons stated in paragraphs (d)(1) through (5) of
        this section.
                                    42 C.F.R. § 483.45(d)

        100.   The importance of reviewing the patient’s medications to eliminate unnecessary

medications is explained in the Geriatrics Review Syllabus for July 2018 (Ex. 18, p. 6):

        “Additional regulations require medication reviews at regular intervals and that
        each resident’s medication regimen includes no unnecessary drugs. Clinical
        documentation must demonstrate the indication for all drugs, especially
        psychoactive medications. Unnecessary medications are those given without
        indication, at excessive dosages, for excessive, for excessive duration, without
        adequate monitoring, or when there has been a significant adverse event.”
        101.   In addition, the facility (in this case, the physician/nurse practitioner) are required

by regulation to control medication errors:

        (f) Medication errors. The facility must ensure that its –

        (1) Medication error rates are not 5 percent or greater;
        (2) Residents are free of any significant medication errors.
                                 42 C.F.R. § 483.45(d)

        D. General Medicine performs the MMR in a face-to-face encounter and
           examination of the patient in order to ensure compliance.


        102.   General Medicine provides these instructions to practitioners regarding

performance of an MMR.

               a.      The performance of the MMR must take place in a face-to-face setting

               with the patient and include physical examination and a full review of the

               patient’s medications for possible side effects, gradual dose reduction and the

               benefit of use.




                                                 28
13797053.1
Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 29 of 44 Page ID #29




               b.     The MMR visit must include a review of chronic conditions and

               diagnoses, a review of the patient’s systems and vital signs, a review of the

               medication history, and a physical examination.

               c.     One of the specific focuses of the MMR is to review the need for PRN (as

               needed) medications with a goal of reducing medications to reduce cost for the

               facility and patient (and, in turn, the Government).

               d.     For example, during the MMR, a review is conducted of blood sugars and

               blood pressure to make sure the proper dose of medications is being administered.

        103.   Only after this examination and assessment is properly completed will General

Medicine reorder and certify that all medications being ordered from the pharmacy, and

subsequently administered to the patient, are necessary.

        E. An MMR, like a CPR, is very different from an acute care visit.

        104.   The process and purpose of a medication review visit is markedly different from

an acute-care visit, which occurs only when needed and is focused on acute medical problem, for

example, pneumonia.

        105.   An acute-care visit addresses a specific issue or issues and includes the

examination, evaluation, treatment, and documentation of any changes in a patient’s condition.

        106.   The acute-care visit is problem focused and usually time consuming in order to

provide proper medical management of the patient’s acute illness.

        107.   Furthermore, the acute problem may not coincide with or occur on the same day

or time that the medications require renewal.

        108.   The Monthly Medication Review/Reconciliation/Reorder (MMR) visit consists of

a very different process and purpose, which is to review the entire pharmaceutical treatment plan



                                                29
13797053.1
Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 30 of 44 Page ID #30




for the patient, including monthly pharmacy recommendations and then adjust, modify,

discontinue, and/or renew all medications and includes and examination and evaluation of all

patient diagnoses.

        109.   In contrast to the acute-care visit which focuses only on acute problems, the focus

in a MMR is all of the patient’s chronic conditions and the patient’s medication needs, which

change and fluctuate, must be assessed and correlated. For example, if blood sugars are rising,

insulin is increased.

        110.   The other purpose of the MMR is a review of the MAR (medication

administration record) to determine whether the patient is receiving the medication as ordered

including correct medication, correct dose, and correct frequency. This is important to reduce

medication errors, which are very common in SNF/NFs.

        111.   Recent additional regulations which include a requirement for dose reduction for

anti-psychotics and a requirement that “PRN” medications must be renewed every two weeks,

have increased the importance of performing the MMR on a monthly basis.

        F. The performance of the MMR is medically necessary.

        112.   On December 30, 2004, The Lewin Group issued a paper prepared for CMS.

        113.   At pages 3 and 4 of the Lewin Group paper it is noted that the Government

recognizes the importance of the special needs of nursing home patients for more intensive

medication management and that standards of practice are designed to fulfill Federal mandates to

decrease medication errors and adverse drug events, assure proper medication selection, monitor

drug interactions, over-medication, and under-medication, and improve the documentation of

medication administration; this is precisely both the purpose and result of the monthly MMRs

performed by General Medicine.



                                               30
13797053.1
Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 31 of 44 Page ID #31




        114.   The Lewin Group paper further notes at pages 4 and 5 that a “Resident’s drug

therapy must be free from unnecessary medications, those given in excessive doses, in excessive

duration, or without adequate monitoring” and that “Nursing facilities must ensure that the

medication error rate does not exceed five percent.”

        115.   In a 2016 study by the American Geriatrics Society Medication Errors were

common, involving 16–27% of residents in studies examining all types of Medication Errors and

13–31% of residents in studies examining transfer‐related Medication Errors, and 75% of

residents were prescribed at least one Potentially Inappropriate Medication.

        116.   While a licensed pharmacist plays a limited role in patient medication issues, such

as providing consultation, counseling, review of medications, and keeping records of

medications, the licensed physician also plays an important role in the nursing facility

medication process because only a physician is licensed (or, in some cases, a Nurse Practitioner)

to prescribe medication, discontinue medication or modify dosages and frequency of

administration of medication. That important role is fulfilled by performance of the MMR.

        117.   The physician’s role in a nursing facility was explained an article entitled “Role

of the Attending Physician in the Nursing Home”, published through the New York State

Department of Public Health, under the heading “Regulatory Visits- Physician Responsibilities”

(Ex. 16):

        “The attending physician should…periodically review all medications and
        monitor for both continued need based on validated diagnosis or problems and for
        possible adverse drug reactions. The medication review should consider
        observations and concerns offered by nurses, consultant pharmacists and others
        regarding beneficial and possible adverse impacts of medications on the patient. “
        118.   A 2018 article by Dr. Jerry H. Gurwitz MD, Chief of Geriatric Medicine,

University of Massachusetts Medical School, explains the importance of physician involvement



                                               31
13797053.1
Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 32 of 44 Page ID #32




in the medication process in nursing facilities and the purpose of the medication review by the

physician, noting:


        “Communication problems are prevalent in the nursing home setting, where many
        medical decisions are often made over the telephone, in the context of very brief
        conversations between the nursing staff and the physician or nurse practitioner.
        Many prescribing and monitoring errors stem directly from inadequate
        information at the time of ordering, including information about relevant medical
        conditions, concurrent medications, potential drug interactions, and pertinent
        laboratory test results. These difficulties are compounded by the complexity of
        medication regimens, the involvement of multiple covering providers with little
        knowledge of the patient, and an underdeveloped health information technology
        infrastructure, limiting the ability of the prescriber to access key information
        about the resident off-site.”

    Far from being “worthless”, as the USAO asserts, the MMR is crucial to the proper patient

care and treatment, regulatory compliance, and to reducing costs for the Government by

eliminating unnecessary medications.

                                              VI

     THE INVESTIGATION IS DETRIMENTAL TO GENERAL MEDICINE, THE
               ELDERLY PATIENTS IT SERVES AND OTHERS
    1. This lengthy investigation has had, and is having, a detrimental effect on General
    Medicine, its employees, the nursing facilities and most importantly, the elderly patients
    it serves at a time when COVID is ravaging nursing homes nationwide.

        119.   The USAO previously served CIDs requesting records directly from 59 nursing

facilities in numerous states served by General Medicine, which illustrates the problems this

lengthy investigation is causing for General Medicine and the elderly patients it serves.

        120.   On February 4, 2019, the USAO served General Medicine with its fourth CID

requesting from “January 1, 2013” to the present for 100 General Medicine patients requesting

“complete medical records, including but not limited to, admission/readmission notes, monthly

medication reconciliation notes, care plan review forms and notes, annual wellness visit notes,

                                                32
13797053.1
Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 33 of 44 Page ID #33




care plan certification/recertification notes, Physician Quality Reporting System forms,

assessments, progress notes, orders, prescriptions, and any other notes related to encounters” for

patients located in various facilities in several different states. (Ex. 6).

        121.    In response to this CID, counsel for General Medicine communicated with the

AUSA conducting the investigation and advised him that the requested records for 50 of the 100

patients could be quickly produced because they were maintained in electronic form in the

HealthFusion data program (Electronic Health Record software implemented by General

Medicine in 2017), but the requested records for the remaining 50 records would have to be

obtained from each facility by sending a General Medicine staff person to that facility to copy

those records. (Ex. 17)

        122.    General Medicine expressed its willingness to fully comply with the CID and

offered to send staff to obtain and copy the records from the facilities, or in the alternative

offered to supply records for 100 patients using the readily available HealthFusion data. (Ex. 17)

        123.    The USAO responded by asking General Medicine to provide records for only the

50 patients who were included in the HealthFusion data, stating the USAO would “simply forgo

that portion of the CID” for the 50 patients who were not included in the HealthFusion data,

stating there was “No need to contact individual nursing facilities to request the records

identified in part a.” (Ex. 17)

        124.    General Medicine complied with the modified CID by sending the HealthFusion

data for 50 patients to the USAO on or about February 19, 2019 and, relying on the

representation that the USAO would “simply forgo that portion of the CID” for the 50 patients

who were not included in the HealthFusion data, did not retrieve the remainder of the originally

requested records which it had offered to obtain and produce.



                                                   33
13797053.1
Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 34 of 44 Page ID #34




           125.   Thereafter, General Medicine learned the USAO had issued CIDs directly to the

59 nursing facilities in numerous states requesting medical records for General Medicine

patients, including both the 50 patients General Medicine had offered to retrieve from the

facilities and the 50 patients who were included in the HealthFusion data for whom General

Medicine previously provided records

           126.   There were two reasons General Medicine offered to obtain those records: 1) to

comply with the CID and continue to cooperate with the USAO, and 2) to avoid unnecessary

disruption of its relationship with these facilities and the elderly patients it serves.

           127.   As a result of the USAO’s service of these CIDs directly on the 59 facilities, the

relationship between General Medicine and of some facilities it serves has been unnecessarily

disrupted, including, in numerous cases, the termination of that contractual relationship by the

facility. Between 2015 and the present, General medicine has lost 379, or 83%, of its facility

clients.

           128.   Further, General Medicine has experienced serious staffing issues as a result of

the investigation, including 70% of its staff leaving the employ of General Medicine, and

difficulty recruiting new staff.

           129.   The foregoing ultimately translates into difficulties providing elderly patients with

the quality care to which they are entitled and patients losing their personal physician who cared

for them for many years.


                                                  VII

      GENERAL MEDICINE’S PRACTICES SAVE THE GOVERNMENT MONEY

           130.   General Medicine’s practices, including performing CPRs and MMRs on its

SNF/NF patients each month, reduce the number of hospitalizations and emergency room visits


                                                   34
13797053.1
Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 35 of 44 Page ID #35




of those patients, saving the Government massive sums of money on hospital and emergency

room charges.

        131.    Illinicare/Centene, a national Medicare/Medicaid managed care plan advised

General Medicine that it found that for every $1 they paid to General Medicine, their managed

care plan saved $2 in unnecessary health care costs.

        132.    As explained in detail in Exhibit 7, beginning at page 14, General Medicine

consists of board-certified physicians and masters-trained advanced nurse practitioners who

specialize in providing post-acute care for patients in long-term care settings and who provide

medical care exclusively to residents of post-acute facilities, including nursing homes, skilled

care facilities, assisted living, congregate living, and rehab facilities.

        133.    General Medicine’s modern approach to providing care to long-term care

residents is described in the Geriatrics Review Syllabus for July 2018 (Ex. 18, p. 3):

        “Many physicians avoid nursing-home practice because of perceptions of excessive
        regulations, paperwork, limited reimbursement, and aversion to the long-term care
        environment. Recent data is consistent with only a minority of physicians ever billing in
        nursing homes (9.8%) and a small but increasing number of physicians who dedicate the
        majority of their practice to nursing-home medicine. In this vein and taking a lead from
        the recent hospitalist practice movement in acute care hospitals, formal creation of
        postacute and long-term care specialists (or “SNFists”) has been proposed, a concept that
        has been put into practice in the Netherlands. Closed-staff models are thought to deliver a
        higher intensity and quality of care in part because of the integration of the physician into
        the nursing-home facility culture, which ultimately improves interdisciplinary
        communication and treatment. Emerging evidence suggests the quality of clinical
        outcomes and hospitalization rates for nursing-home residents may be lower in facilities
        that employ a limited number of committed physicians. In one study, physicians who
        spent 85% of their total practice time in nursing homes had a 50% lower rate of
        potentially preventable hospitalizations than those physicians devoting < 5% of their
        practice to nursing-home care.”

        134.     A retrospective cohort study at the Department of Internal Medicine and Sealy

Center on Aging, University of Texas Medical Branch, Galveston, TX Department of Preventive

                                                   35
13797053.1
Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 36 of 44 Page ID #36




Medicine and Community Health, University of Texas Medical Branch, Galveston, TX found

that compared to patients whose PCPs (primary care physicians) devoted ≥85% clinical effort to

nursing homes ( physician who specialize in nursing home medicine), patients with PCPs who

provided <5% nursing home care were at 52% higher risk for potential avoidable hospitalization.

In other words, physicians who do not specialize in nursing home medicine have a 52% higher

rate of avoidable hospitalization for their patients.

        135.   The General Medicine practitioners specialize in nursing home medicine (Post-

Hospitalist Specialists) and are present in the facilities they serve on an almost daily basis.

        136.   One of the goals of General Medicine is to reduce the number of expensive

emergency room and hospital visits by their patients, thereby significantly reducing the cost to

Medicare.

        137.   For example, in 2017, the national average for a 30-day readmission rate was

22.6% while the General Medicine hospital readmission rate was only 7.7%, or about one-third

(1/3) of the national average.

        138.   General Medicine’s dramatic reduction in hospitalizations and emergency room

visits has resulted in significant savings for Medicare while, at the same time, providing better

quality care for frail elderly who become confused with a change of environment.

        139.   By specializing in nursing home medicine (Post-Hospitalist Specialists) and being

present in the facility almost daily and providing better “hands-on” care for the residents,

General Medicine practitioners are able to reduce the number of expensive emergency room and

hospital visits (and ambulance costs), thus not only providing better medical care for the

residents, but also saving Medicare many millions of dollars.




                                                  36
13797053.1
Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 37 of 44 Page ID #37




        140.      For example, about one-half of the nursing home patients that go to the

emergency room are then admitted to the hospital with an average cost of $19,000.00 per

hospital admission, as compared to a cost of approximately $90 to perform a CPR or a MMR in

order to avoid a hospital admission or emergency room visit.

        141.      The performance of the CPRs and the MMRs helps reduce hospital admissions

and emergency rooms visits, in addition to reducing the unnecessary utilization of other

expensive Medicare services such as physical therapy, speech therapy, occupational therapy, and

other services.

        142.      Patients who no longer require skilled nursing care or nursing care will have their

certification/recertification denied and will be discharged to less intensive and less expensive

environments including assisted living, or home, thereby improving quality of life for the patient

and saving the Government and patients massive amounts of money.

        143.      The modern General Medicine specialized practice model (Post-Hospitalist

Medicine Specialty) is in sharp contrast to the more-expensive conventional nursing home

practice model of 25 years ago (and still, unfortunately, used in far too many long-term care

facilities today) where the physician is present in the facility infrequently (with fewer billings

than General Medicine), but routinely refers patients to the emergency room and the hospital at a

much greater overall cost to Medicare.

        144.      Typically, the nursing home physician practicing under the older conventional

practice model has a busy office practice and utilizes the hospital emergency room as an

outpatient clinic because the physician is not available to come to the nursing home on a regular

basis, resulting in much more expensive to the Government.




                                                  37
13797053.1
Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 38 of 44 Page ID #38




        145.   The General Medicine Post-Hospitalist practice model is in compliance with the

1993 Federal Transmittal B-93-3:

        “Keep in mind that many patients now admitted to SNFs and NFs have acute and chronic
        conditions of sufficient intensity to require frequent physician visits (eg., once a week,
        once a day) … Mandated medical review screens for nursing home visits and skilled
        nursing home visits are inactive and may not be used. (Emphasis added).Ex. 27.

        146.   The issues with this old, more expensive, practice model, which are obviated by

the General Medicine Post-Hospitalist practice model, are explained in the U.S. Department of

Health and Human Services publication “Hospitalizations of Nursing Home Residents:

Background and Options” (June 2011) (Ex. 19, p. 6):

        “Physicians play a major role in the decision to hospitalize a resident in a nursing home.
        Most physicians seeing residents in nursing homes have patients in multiple facilities and
        maintain a community practice as well. These physicians often prefer to admit residents
        to the hospital, rather than treat them in nursing homes for several reasons. For example,
        a physician may prefer to have the resident at the hospital where the physician is seeing
        other patients or where test results might be obtained more quickly or where higher levels
        of medical technology are available.
        Physician decisions regarding hospitalizations are highly dependent on communications
        received from the nursing home staff. First, delays in accessing the physician can result in
        missed opportunities to intervene early in the conditions that might have been
        manageable in the nursing home had intervention occurred. Second, the physician relies
        on information received from nursing home staff; if the staff prefer that residents be
        hospitalized instead of cared for in the nursing – for whatever reason – their
        communication with the physician will likely reflect this preference.”

        147.   The result of General Medicine’s Post-Hospitalist practice model of having

physicians/nurse practitioners in the facility on an almost daily basis is that there will be more

patient encounters billed to Medicare because the patients are being seen more often than under

the old model; on the other hand, the money saved by reducing expensive hospitalizations and

emergency room visits by about 66% more than offsets the cost of additional encounters and

includes the additional benefit of improved health of the patients.



                                                38
13797053.1
Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 39 of 44 Page ID #39




        148.   In a study of General Medicine’s quality and outcomes by the University of Illinois,

the General Medicine specialized practice reduced the 30-day hospital readmission rate by 56% when

compared to the national average for dual-eligibles. (See attached Tab 14 — ICI' Final 2015 Report

E S). Ex. 26. For 2017, the General Medicine hospital re-admission rate was 7.7%, while the national

average for a 30-day readmission rate was 22.6%. This much lower readmission rate translates into

significant savings for Medicare. This also provides better quality care for frail elderly who become

confused with a change of environment.


                                                VIII

               GENERAL MEDICINE IS COMMITTED TO COMPLIANCE

        A. The Voluntary Internal Compliance Program

        149.   Twenty years ago, General Medicine typically invested about ½ of 1% of its gross

revenue on compliance.

        150.   Today, General Medicine invests about 5% of its gross revenue on compliance, a

1000% increase.

        151.   General Medicine has maintained an Internal Compliance Program since 1990.

        152.   General Medicine entered into a Corporate Integrity Agreement with HHS OIG in

2009, which continued for a five-year period and was successfully completed by General

Medicine.

        153.   Since 2014, although not required to do so, General Medicine has voluntarily

continued all requirements of the CIA in the form of its Internal Compliance Program, including

annual audits by an outside auditing firm and annual compliance training of all employees via

CMS training modules; this voluntary compliance program is still in place and active at present.




                                                 39
13797053.1
Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 40 of 44 Page ID #40




          154.   The purpose of the Internal Compliance Program is to ensure General Medicine

and its employees continue to adhere to the law as directed by HHS OIG in the CIA, including

billing and claims submission and medical record documentation procedures.

          155.   This voluntary Internal Compliance Program mirrors the HHS OIG Model

Compliance Guidance for Physician Group Practices and all HHS OIG requirements.

          156.   General Medicine’s goal in establishing this compliance program is to foster a

culture of compliance among its employees and to prevent and detect violations of law and

policy.

          B. The Compliance File

          157.   An important component of the Internal Compliance Program is the Compliance

File maintained by General Medicine relative to all of its employees. This file currently consists

of approximately 13,000 pages for the period from April 24, 1999 to the present date. When an

issue arises with respect to billing or other compliance related matters, the issue is documented in

the Internal Compliance File.

          158.   An example of the type of information contained in this Internal Compliance File

is a situation that occurred with a clinician employed by General Medicine to see patients at its

facility in Westland, Michigan. General Medicine learned that this clinician billed for patients he

did not see. Upon learning about this, General Medicine immediately terminated the clinician

from his employment and no billings of this clinician were submitted for payment.

          159.   There are numerous situations documented in the 13,000 page Internal

Compliance File where General Medicine swiftly took the appropriate action in response to

reports of non-compliance.




                                                40
13797053.1
Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 41 of 44 Page ID #41




        C. Training and Education of All General Medicine Employees

        160.     An important component of the Internal Compliance Program is the mandatory

training and education of General Medicine Employees, which begins at time of hire and

continues on an annual basis during employment.

        161.     At the time of hire, all new employees are trained by a member of the General

Medicine Compliance Committee responsible for that employee’s job function and are

instructed on the discipline they will receive if they fail to follow compliance instructions, up to

and including termination of employment.

        162.     A keystone of this Internal Compliance Program is the Code of Conduct to which

all employees are expected to adhere.

        163.     This training and education includes specific instruction with respect to four risk

areas identified in the OIG Guidance –

             •   Coding and billing;

             •   Reasonable and necessary medical services;

             •   Proper documentation;

             •   Improper inducements, kick-backs, and self-referrals.
        164.     The following are examples of the CMS WBT training courses upon which

General Medicine employees trained every year –

             •   Medicare Fraud & Abuse: Prevention, Detection, and Reporting
             •   Avoiding Medicare Fraud & Abuse: A Roadmap for Physicians
             •   Certificate of Medical Necessity Web Based Training (WBT) Course
             •   Diagnosis Coding Using the ICD-9-CM
             •    Diagnosis Coding: Using the ICD-10-CM
             •   Evaluation and Management Services, addressing the rules, guidance and training
                 regarding the evaluation and management services provided by General Medicine.




                                                 41
13797053.1
Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 42 of 44 Page ID #42




        165.   General Medicine employees are trained on their obligations to report billing

errors that have occurred, or are occurring, to their immediate supervisor or the Compliance

Contact, who is charged with overseeing and monitoring the Internal Compliance Program for

General Medicine and is also responsible for investigating reports of non-compliance.

        166.   General Medicine maintains an anonymous reporting procedure for reporting

violations. Employees are assured during training that they are protected from retaliation or

retribution for making good faith reports of concerns they may have.

        167.   All reports of violations are promptly investigated by General Medicine and

appropriate action is taken. Employees are also provided with the telephone number for the HHS

OIG Fraud Hotline (1-800-HHS-TIPS) for use in reporting suspected concerns about fraud or

abuse in the Federal health care programs that remain unresolved through the internal process.

        168.   Employees are also instructed they will be disciplined for their failure to report

compliance violations that become known to them.

        D. Voluntary Auditing & Monitoring

        169.   General Medicine voluntarily utilizes both internal and external auditing and

monitoring by an independent review organization for the purpose of ensuring compliance with

laws and regulations applicable to General Medicine.

        170.   This practice includes an annual comprehensive billing and reimbursement audit

by an Independent External Review Organization.

        171.   This practice also includes biannual audits of all clinicians by field managers and

an internal auditor for compliance in coding, documentation, medical necessity of service and

general adherence to CMS regulations.




                                               42
13797053.1
Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 43 of 44 Page ID #43




        172.     In addition, all clinicians are reviewed periodically by the Claims Transmittal

Staff for quality and compliance with respect the billings and codes submitted by the clinical

staff in the field.


                                                 IX

                          CONCLUSION AND RELIEF REQUESTED
For the reasons stated herein, the CIDs should be quashed because they (1) fail to comply with §

3733’s specificity requirements; (2) do not seek information reasonably relevant to an

investigation and/or seek information already in possession of the USAO; (3) are overbroad and

harassing; (4) were issued in bad faith; and, (5) would be an abuse of process to enforce the

CIDs.


        WHEREFORE, General Medicine prays as follows:

        A.       That the Court enter an order setting aside the recently issued CIDs and providing

direction for future CIDs consistent with that order;

        B.       For such other and further relief as the Court deems appropriate.




                                               SANDBERG PHOENIX & von GONTARD P.C.
                                               By:      s/ A. Courtney Cox
                                                        A. Courtney Cox
                                                        1405 West Main Street
                                                        Carbondale, IL 62901
                                                        618-351-7200
                                                        618-351-7604 (Fax)
                                                        Email: ccox@sandbergphoenix.com
                                                        Attorneys for General Medicine




                                                 43
13797053.1
Case 3:20-mc-00053-NJR Document 2 Filed 07/28/20 Page 44 of 44 Page ID #44




                              EXHIBITS TO PETITION

 EXHIBIT                                       DESCRIPTION

      1      CID to North Carolina State Veterans Home – July 2020
      2      CID to General Medicine dated 11-6-17
      3      CID to General Medicine dated 6-5-18
      4      CID to General Medicine dated 10-15-18
      5      Letter to AUSA dated 10-26-18
      6      CID to General Medicine dated 2-4-19
      7      Letter to AUSA dated 12-21-17
      8      Letter to AUSA dated 4-23-18
      9      Letter to AUSA dated 7-19-18
     10      Letter from AUSA dated 11-5-8
     11      Letter to AUSA dated 12-21-18
     12      42 C.F.R. § 483.30 (The exhibit incorrectly show this as 483.40)
     13      Excerpts from General Medicine Employee Manual
     14      Medicare General Information, Eligibility, and Entitlement
             Chapter 4 – Physician Certification and Recertification of Services
     15      OIG Special Fraud Alert January 1999
     16      “Role of the Attending Physician in the Nursing Home”, New York State
             Department of Public Health
     17      E-mail from AUSA of February 11, 2019 re production of records
     18      Geriatrics Review Syllabus – Nursing Home Care – Updated July 2018
     19      U.S. Department of Health and Human Services publication “Hospitalizations of
             Nursing Home Residents: Background and Options” (June 2011)
     20      Decision of ALJ Lewis in Appeal No. 1-45171111
     21      Letters between HCFA and General Medicine in May/June 1997
     22      Letters between HCFA and General Medicine in April 2000
     23      “Systematic Review of the Prevalance of Medication Errors Resulting in
             Hospitalization and Death of Nursing Home Residents”, The American Geriatrics
             Society (2106)
     24      https://en.wikipedia.org/wiki/Post-hospitalist
     25      CMS Manual System – Medical Director Guidance
     26      University of Illinois – An Independent Evaluation of the Integrated Care Program
     27      HHS Transmittal B-93-3
     28      Letter to AUSA dated November 13, 2018 in Response to his November 5, 2018
             letter




                                               44
13797053.1
